Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 8/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10922333 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim 1-20 allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest prior art currently found were the following:
U.S. 20130013560 by Goldberg et. al. (hereafter Goldberg) which disclosed synchronizing a server sync folder with a local sync folder.  In particular fig. 7 provided detection of changes and synching the server sync folder and synching of the local sync folder.  Fig. 8 provided how conflicts are detected.   Fig. 9 provides for how a hard conflict is resolved.  Fig. 10 is how soft conflicts are resolved.  While Goldberg provides for the above, Goldberg was not clear in teaching “generating a second plan of operations configured to converge the server state and the file system state based on the further modifications to the file system;” and did not provide for “identifying a first task in the plan of operations that is absent from the second plan of operations” among other limitations.

U.S. 20060253501 by Langan et. al. (langan) discloses creating a sync tree and providing actions to synchronize a local and remote volume.  See fig. 3 wherein 314 and 316 illustrate directories and files in a volume representing a local volume and remote volume of 214 and 216 in figure 2.  That the sync tree tracks the differences of files in 314 and 316, wherein illustrated in fig. 4 is the sync tree having the differences of files and directories.  Langan does not disclose “receiving an indication of further modifications to the file system; generating a second plan of operations configured to converge the server state and the file system state based on the further modifications to the file system; identifying a first task in the plan of operations that is absent from the second plan of operations; determining that the first task has not been initiated; and canceling the first task.”    

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PHAM/Primary Examiner, Art Unit 2167